                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-01668 JVS (JDEx)                                     Date   November 26, 2018

 Title             Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,


 Present: The Honorable                   James V. Selna
                        Karla J. Tunis                                        Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           (IN CHAMBERS) Order Granting Plaintiff’s Motion to Remand

      The Court, having been informed by the parties in this action that they submit
on the Court’s tentative ruling previously issued, hereby GRANTS the Plaintiff’s
Motion to to Remand and rules in accordance with the tentative ruling as follows:


       Plaintiff Dominik Garcia (“Garcia”) filed a motion to remand this action to Orange
County Superior Court. (Mot., Docket No. 14.) Defendant Statewide Traffic Safety and
Signs, Inc. (“Statewide”) filed an opposition. (Opp’n, Docket No. 17.) Garcia filed a
reply. (Reply, Docket No. 20.)

         For the following reasons, the Court grants Garcia’s motion to remand.

                                                    I. BACKGROUND

       Garcia worked for Statewide from approximately August 11, 2015 until August 23,
2017, during which time he was a member of Laborers’ International Union of North
America, Local #220, affiliated with the Southern District Counsel of Laborers Union.
(Tschudy Decl. ¶¶2-3, Ex. A, Ex. B.) A collective bargaining agreement (“CBA”) was in
effect for the duration of Garcia’s employment with Statewide. (Id. ¶ 4, Ex. C.) The
CBA includes the following provision related to meal periods:

                    Employees shall not work more than five (5) consecutive hours
                    without a one-half (1/2) hour meal period. When employees work
                    over five (5) hours without being provided with a one-half (1/2)
                    hour meal period, they shall receive one-half (1/2) hour pay at the
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01668 JVS (JDEx)                                 Date   November 26, 2018

 Title          Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,

                 double time (2x) rate, in addition to their normal straight time shift
                 period of eight (8) hours. When an employee is required to work
                 more than three (3) hours after his regular shift, he will be entitled
                 to a one-half (1/2) hour meal period at the end of the three(3)
                 hours without loss of pay and an additional one-half (1/2) hour
                 each five (5) hours thereafter, without loss of pay. In the event an
                 employee is required to work through an overtime meal period,
                 then the employee shall receive pay for an additional one-half
                 (1/2) hour at the double time (2x) rate. Meal periods may be
                 staggered to meet job requirements.

(Tschudy Decl., Ex. C at 33-34.)

      On August 13, 2018, Garcia filed a complaint a proposed class action Complaint
against Statewide in Orange County Superior Court. (Removal, Docket No. 1.) On
September 14, 2018, Statewide removed the state court action to this Court based on
federal question jurisdiction due to preemption of some of Garcia’s claims by § 301 of
the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185(a).

       On October 17, 2018, Garcia filed a First Amended Complaint (“FAC”) that added
a new claim seeking penalties under the California Private Attorneys General Act, Cal.
Labor Code § 2699, et seq. (“PAGA”), for the California Labor Code violations alleged
in the FAC. (FAC, Docket No. 12 ¶¶ 62-63.) Garcia alleges that Statewide failed to pay
employees minimum wages for pre-shift and post-shift hours, off-the clock work, and
time spent traveling to the job site. (Id. ¶
6.) On October 26, 2018, Garcia filed this motion for remand.

                                       II. LEGAL STANDARD

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court so long as original jurisdiction would lie in the court to which the action
is removed. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997).
According to the Ninth Circuit, courts should “strictly construe the removal statute
against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
Doubts as to removability should be resolved in favor of remanding the case to the state
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 2 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01668 JVS (JDEx)                             Date   November 26, 2018

 Title          Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,

court. Id. This strong presumption “against removal jurisdiction means that the
defendant always has the burden of establishing that removal is proper.” Id.

                                         III. DISCUSSION

       Statewide removed this action to federal court based on federal question
jurisdiction. (Docket No. 1 at 2.) Statewide argues that Garcia’s claims are preempted by
the LMRA because the FAC includes allegations related to working during meal periods,
and the CBA includes a section relating to meal periods. (Opp’n, Docket No. 17 at 3.)
Garcia maintains that his claims are not preempted because his Complaint does not allege
any CBA violations. (Mot., Docket No. 14 at 5.)

         A.      The Complete Preemption Doctrine

       “The presence or absence of federal-question jurisdiction is governed by the
‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a
federal question is presented on the face of the plaintiff’s properly pleaded complaint.”
Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1106 (9th Cir. 2000).
However, pursuant to the “complete preemption” doctrine, “[o]nce an area of state law
has been completely pre-empted, any claim purportedly based on that pre-empted state
law is considered, from its inception, a federal claim, and therefore arises under federal
law.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987). The complete preemption
doctrine is “a narrow exception” to the well-pleaded complaint rule and only applies in “a
handful of ‘extraordinary’ situations where even a well-pleaded state law complaint will
be deemed to arise under federal law for jurisdictional purposes.” Holman v.
Laulo-Rowe Agency, 994 F.2d 666, 668 (9th Cir. 1993). “The complete preemption
doctrine is sometimes implicated in cases raising claims preempted by § 301 of the
LMRA.” Castillo v. Long Beach Mem’l Med. Ctr., 132 F. Supp. 3d 1194, 1198 (C.D.
Cal. 2015) (internal citations omitted).

         B.      LMRA § 301(a)Preemption

       Section 301(a) of the LMRA gives federal courts jurisdiction to hear “[s]uits for
violation of contracts between an employer and a labor organization.” 29 U.S.C. §
185(a); see also Franchise Tax Bd. of State of Cal. v. Const. Laborers Vacation Tr. for S.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 3 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01668 JVS (JDEx)                             Date   November 26, 2018

 Title          Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,

Cal., 463 U.S. 1, 23 (1983). Section 301 “mandate[s] resort to federal rules of law in
order to ensure uniform interpretation of collective-bargaining agreements, and thus to
promote the peaceable, consistent resolution of labor-management disputes.” Lingle v.
Norge Div. of Magic Chef, Inc., 486 U.S. 399, 404 (1988).

       Courts have applied the preemptive effect of § 301 beyond suits alleging the
violation of a collective bargaining agreement in order to further the goal of uniform
interpretation of labor contracts. See, e.g, Allis–Chalmers Corp. v. Lueck, 471 U.S. 202,
210–11 (1985). Therefore, courts find that a state law claim is preempted if it is so
“inextricably intertwined” with the terms of a labor contract that its resolution will
require judicial interpretation of those terms. Id. at 213 (finding that § 301 preempted a
claim for breach of the duty of good faith and fair dealing because the court needed to
assess “good faith” and “fair dealing” in relation to the contractual obligations).

       However, § 301 does not preempt a claim that seeks to vindicate “nonnegotiable
state-law rights . . . independent of any right established by contract . . . .” Id. Thus, if a
contract cannot waive or alter a state law, and if the rights the state law creates can be
enforced without considering the contract’s terms, § 301 does not preempt the claim. See
Miller v. AT & T Network Systems, 850 F.2d 543, 546 (9th Cir. 1988). “If the claim is
plainly based on state law, § 301 preemption is not mandated simply because the
defendant refers to the CBA in mounting a defense.” Cramer v. Consol. Freightways,
Inc., 255 F.3d 683, 691 (9th Cir. 2001) (en banc), cert. denied, 534 U.S. 1078 (2002).

      In addition, a defendant cannot invoke preemption by only alleging a “hypothetical
connection between the claim and the terms of the CBA,” or a “creative linkage” between
the subject matter of the suit and the wording of the CBA. Id. at 691–92. To prevail,
“the proffered interpretation argument must reach a reasonable level of credibility.” Id. at
692. A preemption argument is not credible “simply because the court may have to
consult the CBA to evaluate [a plaintiff’s claim]; [similarly,] ‘look[ing] to’ the CBA
merely to discern that none of its terms is reasonably in dispute does not require
preemption.” Id. (quoting Livadas v. Bradshaw, 512 U.S. 107, 125 (1994)).

         In Cramer, the Ninth Circuit clarified the scope of the LMRA’s preemptive effect:

                 To the extent our prior cases held or implied that preemption was
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 4 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01668 JVS (JDEx)                                   Date    November 26, 2018

 Title          Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,

                 proper because of the mere possibility that the subject matter of
                 the claim was a proper subject of the collective bargaining
                 process, whether or not specifically discussed in the CBA, we
                 today hold such statements to be an incorrect articulation of § 301
                 preemption principles. A state law claim is not preempted under
                 § 301 unless it necessarily requires the court to interpret an
                 existing provision of a CBA that can reasonably be said to be
                 relevant to the resolution of the dispute.

    Id. at 693; see also Humble v. Boeing Co., 305 F.3d 1004, 1007–08 (9th Cir. 2002)
    (stating that Cramer “revised [the] framework for analyzing § 301 preemption and
    synthesized the considerations involved”).

           To determine whether a cause of action is preempted by the LMRA, courts
    use a two-part test established by the Ninth Circuit. Burnside v. Kiewit Pac. Corp.,
    491 F.3d 1053, 1059 (9th Cir. 2007). First, a court must determine “whether the
    asserted cause of action involves a right conferred upon an employee by virtue of
    state law, not by a CBA. If the right exists solely as a result of the CBA, then the
    claim is preempted, and . . . analysis ends . . . .” However, if “the right exists
    independently of the CBA, [a court] must still consider whether it is nevertheless
    substantially dependent on analysis of a collective-bargaining agreement. If such
    dependence exists, then the claim is preempted by section 301; if not, then the
    claim can proceed under state law.” Id. at 1059–60 (internal quotations and
    citations omitted).

           Statewide argues that the claims are preempted by Section 301 of the LMRA
    to the extent they are based on the allegation that “Employees were required to
    work . . . during their unpaid meal periods.”1 (Opp’n, Docket No. 17 at 4; FAC,
    Docket No. 12 ¶ 33.) Statewide concedes that Garcia has not asserted a stand-
    alone meal period claim under California law, but nonetheless contends that the
    facts alleged regarding work during unpaid meal periods are improper attempts to


         1
         Because Statewide does not dispute the applicability of section 301 preemption to any other
claims, the Court need not only decide whether it applies to the factual allegation regarding work during
an unpaid meal period.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 5 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01668 JVS (JDEx)                             Date   November 26, 2018

 Title          Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,

    “sneak in” a meal period allegation disguised as minimum wage and overtime
    claims. (Opp’n, Docket No. 17 at 5.) Since the California Labor Code meal period
    requirements in sections 512(a) and (b) do not apply to employees in a
    “construction occupation” who are under a CBA based on an exemption under
    section 512(e), Statewide contends that the allegation is instead grounded in the
    CBA itself. (Id.)

           Garcia instead maintains that his claims arise entirely out of state law, not
    the CBA. (Mot., Docket No. 14 at 5.) Specifically, Garcia argues that since
    California law “gives workers a non-negotiable right to be paid for all hours
    worked,” his claims for minimum wage and overtime work have “nothing to do
    with the CBA, and everything to do with [Statewide’s] violations of California
    Law.” (Id. at 5-6.) See, e.g., Cal. Lab. Code §§ 204, 204, 510; Cal Code Regs.
    §11160; see also, Jimeno v. Mobil Oil Corp., 66 F.3d 1514, 1522-23 (9th Cir.
    1995) (citing Lingle v. Norge Division of Magic Chef, Inc., 486 U.S. 399, 407
    (1988) (“The LMRA does not, however, preempt the application of a state law
    remedy when the ‘factual inquiry [under the state law] does not turn on the
    meaning of any provision of a collective bargaining agreement.’”) Garcia
    concedes that the CBA discusses meal periods during which employees worked;
    nonetheless, he contends that the CBA would not and could not contract around
    California’s law that all workers cannot be forced to work off-the-clock and
    without pay.

            The Court is persuaded that Garcia’s asserted cause of action arises from
    state law, not the CBA under the first prong of the Burnside test. Statewide has
    conceded that there is no stand-alone meal period claim, and while they submit that
    this is an improper attempt to “sneak in” claims that do not relate to state law, they
    cite no case law to support that proposition. (Opp’n, Docket No. 17 at 4-7.) See
    Humble v. Boeing Co., 305 F.3d 1004, 1008 (9th Cir. 2002) (citing Cramer v.
    Consolidated Freightways, Inc., 255 F.3d 683, 691) (“[T]he plaintiff's claim is the
    touchstone for the preemption analysis, and ‘the need to interpret the CBA must
    inhere in the nature of the plaintiff's claim’ to trigger preemption.”).

          As to the second prong, Garcia argues that the Court would at most need to
    reference the CBA to determine whether Labor Code § 512(e) applies to the claim,
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 6 of 8
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-01668 JVS (JDEx)                             Date   November 26, 2018

 Title          Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,

    rather than interpret the CBA. (Reply, Docket No. 20 at 4.) See Livadas v.
    Bradshaw, 512 U.S. 107, 124 (1994) (“[W]hen the meaning of contract terms is not
    the subject of dispute, the bare fact that a collective-bargaining agreement will be
    consulted in the course of state-law litigation plainly does not require the claim to
    be extinguished.”)

            Statewide instead contends that application of the exemption under
    California Labor Code § 512(e) requires interpretation of a CBA such that the
    resolution of the claim is “substantially dependent upon” the terms of the CBA.
    See Yet, Statewide merely quotes Article XVI, Section C of the CBA and indicates
    that it governs meal periods; they do not explain what specific language of the
    CBA requires interpretation. (Opp’n, Docket No. 17 at 3.) While Statewide cites
    case law indicating that courts may need to interpret CBAs in order to determine if
    the requirements are § 512(e) are met, it remains unclear what aspect of the CBA at
    issue in this case requires the court’s interpretation. See Buck v. Cemex, Inc., No.
    1:13-CV-00701-LJO, 2013 WL 4648579, at *6 (E.D. Cal. Aug. 29, 2013) “[I]f the
    CBA’s provision for arbitration of meal break issues is final and binding, then
    California Labor Code § 512 exempts it from the nonnegotiable, non-waivable
    protections afforded by the statute. In that case, since the CBA makes specific and
    rather unique provision for meal breaks for drivers, the CBA must be consulted to
    determine if Defendants met its obligation to Plaintiff and to similarly situated
    drivers with regard to meal breaks. In that case it must be said that the terms of the
    CBA are inextricably intertwined’ with the issue, Allis–Chalmers Corp., 471 U.S.
    at 213, i.e., that resolution of the issue is ‘substantially dependent upon’ the terms
    of the CBA, Burnside, 491 F.3d at 1059.”) (emphasis added); Ayala v. Destination
    Shuttle Servs. LLC, No. CV136141GAFPJWX, 2013 WL 12092284, at *4 (C.D.
    Cal. Nov. 1, 2013) “[D]etermining whether Plaintiff is exempt from California
    statutory meal period requirements under § 512(e) will require analysis and
    interpretation of the CBAs, triggering § 301 preemption and federal question
    jurisdiction” when management had the right to determine schedules and break
    times, there was a bidding process for shifts and schedules, and the union offered
    input related to the scheduling process).

          Raphael v. Tesoro Ref. & Mktg. Co. LLC, which indicates that the success
    of defendant’s removal based on § 301 preemption can depend on the identification
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                         Page 7 of 8
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        SACV 18-01668 JVS (JDEx)                                       Date     November 26, 2018

 Title           Dominik Garcia v. Statewide Traffic Safety and Signs, Inc. et al.,

    of these issues requiring interpretation, is instructive. No. 2:15-CV-02862-ODW
    EX, 2015 WL 3970293, at *7 (C.D. Cal. June 30, 2015). The court in Tesoro
    emphasized that because defendant “has affirmatively presented the Court with a
    plethora of provisions in need of interpretation throughout the eight separate CBAs
    covering [plaintiff] and the aggrieved employees he seeks to represent . . . .
    [defendant] has demonstrated to the Court that simply looking to the CBAs will be
    insufficient to determine whether the CLC provisions apply. (Id.) This was in
    contrast to the holding in Vasserman, in which “there was no dispute regarding the
    terms of the CBA, a crucial aspect” such that interpretation of the CBA was not
    required (Id. citing Vasserman v. Henry Mayo Newhall Memorial Hospital, No.
    CV 14–06245 MMM PLAX, 2014 WL 6896033 (C.D. Cal. Dec.5, 2014).

           In the absence of indication from Statewide what aspects of the CBA would
    require interpretation, as opposed to mere reference, the Court does not find that
    the second prong of the Burnside test is met such that preemption would apply.
    Because Statewide has not met its burden to show that removal is proper, the Court
    grants Garcia’s motion to remand. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th
    Cir. 1992).

                                         IV. CONCLUSION

                For the foregoing reasons, the Court grants Garcia’s motion to remand.


                      IT IS SO ORDERED.


                                                                                                :     00

                                                         Initials of Preparer      kjt




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                     Page 8 of 8
